Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/15/2020, 03/05/2021, 04/21/2021, 03/04/2022 and 09/02/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Election/Restrictions
Claims 23 to 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/02/2022.

Claim Objections
Claim 1 is objected to because of the following informalities:  
On lines 4 and 5 the claim reads: “and an inflation region in fluid communication with the inflatable chambers to direct fluid to the inflation chambers, which inflatable chambers are inflatable to space the plies from each other”. The word “which” seems to be a typo; the Examiner will read it as – the inflatable chambers are inflatable to space the plies from each other--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Note that The Applicant has defined “transverse” in the specification in such a way that a transverse direction can be at a non-perpendicular angle to the longitudinal direction, more than zero degrees and less than 90 degrees.
Claim 11 discloses a third line of weakness extending transversely across a portion of the web, and the third line of weakness is longitudinally disposed between the first and second lines of weakness. Lacking any additional limitation, this is understood as the three lines of weakness being along the same longitudinal axis, besides all are claimed as being transverse across at least a portion of the web. 
Claim 13, dependent of Claim 11 discloses that the tear initiation feature includes a fourth line of weakness also extending transversely across at least a portion of the web; and the third line of weakness intersects the fourth line of weakness, and one of the first and second lines of weakness. Being that the first, second and third lines of weakness are along the same longitudinal axis the third line of weakness can’t intersect the first or the second lines of weakness. 
While Claim 15, dependent of Claim 8 discloses that the tear initiation feature includes a third and fourth line of weakness extending transversely across at least a portion of the web; and the first line of weakness is longitudinally disposed between the third and fourth lines of weakness. 
The claims are confusing because all the mentioned claims disclose first second third and fourth lines of weakness but they don’t seem to be referring to the same lines of weakness and lines extending longitudinally from another can’t be intersecting each other.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 to 5, 7 to 12 and 15 to 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wehrmann (US 2015/0069106).
Regarding Claim 1:
Wehrmann discloses a system for making an inflatable web, the system comprising: a cutting mechanism configured to receive a web that has first and second plies that are sealed to each other to define first and second inflatable chambers therebetween (Figure 1, paragraph 40, top elongated layer of plastic 14 superposed onto a bottom layer of plastic 16 forming inflatable pouches 12 defined by transverse seals 22), and an inflation region in fluid communication with the inflatable chambers to direct fluid to the inflation chambers (Figure 1, paragraph 40, layers 14, 16 are connected together along spaced edges, referred to as the inflation edge 18 and the opposite edge 20), which inflatable chambers are inflatable to space the plies from each other (Figure 3 shows the inflated pouches), the cutting mechanism including a die configured to make a separation region into at least one of the plies extending at least partially transversely across the web between the first and second inflatable chambers, the separation region being configured to facilitate separation of the first and second inflatable chambers (A not numbered cutting mechanism makes lines of perforations between adjacent seals 22 defining adjacent pouches 12), wherein the die configures the separation region to include: a tear propagation line extending transversely across at least a portion of the web with an end of the tear propagation line terminating proximal to the first longitudinal edge of the web or the inflation region (Paragraph 42, Spaced pairs of lines of perforations 24, 26 extend through the top and bottom layers terminating a short distance from the edges 18, 20 respectively), and a tear initiation feature at least partially longitudinally offset from the tear propagation line, and close enough to the tear propagation line that a force imparted to the web via the tear initiation feature will facilitate the initiation of a tear of the web such that the tear propagates to and along the tear propagation line thereby allowing for the tearing of the web to separate the first and second inflatable chambers (Figures 3 and 11, paragraphs 44 and 47, once the pouches 12 are filled, the edges of gap 13 can be considered a tear initiation feature that facilitates separation of the pouches are partially longitudinally offset from the tear line and can be used to facilitate separation of the pouches).

Regarding Claim 3:
Wehrmann discloses that the chambers are filled with air (Paragraph 44).

Regarding Claim 4:
Wehrmann discloses that the first and second plies are formed from a single sheet of material folded onto itself to form the web (Paragraph 05).

Regarding Claim 5:
Wehrmann discloses that the first and second plies are two sheets overlaid one on the other and attached along one of the first or second longitudinal edges to form a web (Paragraph 05).  

Regarding Claim 7:
Wehrmann discloses that the first and second plies are film plies (Paragraph 47).   

Regarding Claim 8:
Wehrmann discloses that the die is configured such that the tear propagation line includes a first line of weakness extending transversely across a portion of the web (Figures 1 and 4, any one of lines of perforations 24, 26 or 29 can be considered a first line of weakness).  

Regarding Claim 9:
Wehrmann discloses that the die is configured such that the tear initiation feature is configured to facilitate the engagement between a user and the web for tearing (paragraph 47, The gap forming area 28 creates a gap 13 between sealed air-filled pouches 12', which facilitate an efficient and effective process for separating adjacent sealed air-filled pouches 12').

Regarding Claim 10:
Wehrmann discloses that the die is configured such that the tear propagation line includes a second line of weakness extending transversely across at least a portion of the web with an end of the second line of weakness line terminating proximal to the second longitudinal edge of the web (Figure 1, line of perforations 16 terminates proximal to the second longitudinal edge of the web).  

Regarding Claim 11:
Wehrmann discloses that the die is configured such that the separation region includes a third line of weakness extending transversely across a portion of the web, and the third line of weakness is longitudinally disposed between the first and second lines of weakness (Figures 1 and 4, gap forming area 28)

Regarding Claim 12:
Wehrmann discloses that the die is configured such that the third line of weakness is transversely disposed between the first and second lines of weakness (Figures 1 and 4, gap forming area 28 can be considered transversely disposed between the first and second lines of weakness).

Regarding Claim 15:
Wehrmann discloses that the die is configured such that the: the tear initiation feature includes a third and fourth line of weakness extending transversely across at least a portion of the web; and the first line of weakness is longitudinally disposed between the third and fourth lines of weakness (As discussed for Claim 8, any one of lines of perforations 24, 26 or 29 can be considered a first line of weakness, if 29 is the first line of weakness then it is located between 24 and 26 that could be considered the third and fourth lines of weakness in this case).

Regarding Claim 16:
Wehrmann discloses that the die is configured such that the tear initiation feature and tear propagation line includes a line of perforations, slits, and/or openings that extend through the at least one of the plies (Figures 2 to 6, lines of perforations 24, 26 and 29 can be perforations, slits or openings in at least one ply. Paragraph 41, For example, the frangible connection 21' can be formed by pulling the web over a serration forming wheel (not shown) prior to folding the inflation edge or by providing a serration backing plate (not shown) interposed between the layers where the serration forming wheel contacts the web so that only a single layer is acted on by the wheel). 

Regarding Claim 17:
Wehrmann discloses that the die is configured to make the separation region through both the first and second plies (Paragraph 41, the perforations can be made through both plies after folding the plies or through only one of them if made before folding the plies). 

Regarding Claim 18:
Wehrmann discloses that the die is configured such that the tear initiation feature is in a generally central position relative to the transverse width of the web (Figures 3 and 9, As discussed for Claim 1, the edges of opening 13, considered the tear initiation features, are in a central position).

Regarding Claim 19:
Wehrmann discloses that the die is configured such that the tear initiation feature includes a pair of openings through the web and the openings are transversely offset from one another (Figure 6, Paragraph 50; The tear initiation feature is formed at the gap forming area 28, which comprises at least two elongated cuts 32 transversely offset from one another).

Regarding Claim 20:
Wehrmann discloses that the inflatable web which is fed to the cutting mechanism such that the die makes the separation region between the first and second chambers (As discussed for Claim 1, a not numbered die, Figures 13A to 13G show several embodiments of the separation region).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wehrmann (US 2015/0069106) in view of Wetsch (US 2016/0137383).
Regarding Claims 21 and 22:
Wehrmann discloses further comprising a supply forming mechanism downstream of the cutting mechanism to receive the web from the cutting mechanism, wherein the supply forming mechanism is configured to consolidate the web into a bulk supply for use in an inflation and sealing device that inflates and seals the inflatable chambers, wherein the supply forming mechanism is configured to form the web into a bulk supply roll that is configured for use in an inflation and sealing device that inflates and seals the inflatable chambers (Paragraph 55, Figures 7A, 7B, 8A, 8B and 18, the web material 10 of inflatable pouches 12 once completed is made into a bulk supply 52 and fed into a Machine 50, that is an inflation and sealing device that inflates and seals the inflatable chambers).
Wehrmann does not disclose the bulk supply being a roll.
Wetsch teaches a similar machine to inflate a bulk supply of inflatable pouches where the bulk supply is a roll (Figure 7, inflation and sealing device 101 using roll of material 134).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Wehrmann the teachings of Wetsch and make the finished web material 10 into bulk rolls since the use of rolls to feed web material is a common practice in the art. 

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wehrmann (US 2015/0069106) in view of Greyvenstein (US 5041317).
Regarding Claim 13 (Note Rejection 112(b)):
As discussed above for claim 11, Wehrmann discloses the invention as claimed.
Wehrmann does not disclose the die being configured such that the tear initiation feature includes a fourth line of weakness extending transversely across at least a portion of the web; and the third line of weakness intersects the fourth line of weakness, and one of the first and second lines of weakness.  
Greyvenstein teaches using lines of perforation on a triangular wave form (Figure 9) with transverse lines of weakness intersecting each other indicating that line of perforations of this kind also permits the material to tear easily and conveniently.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Wehrmann the teachings of Greyvenstein and use lines of weakness on a triangular wave form to permit the material to tear easily.

Regarding Claim 14:
As discussed above for claim 8, Wehrmann discloses the invention as claimed.
Wehrmann does not disclose the die is configured such that the tear initiation feature includes an undulating second line of weakness extending transversely across at least a portion of the web that intersects the first line of weakness.
Greyvenstein teaches using lines of perforation on a shaped, wave form (Figures 1 and 2) with undulating transverse lines of weakness indicating that line of perforations of this kind can be relatively firm while still permitting relatively easy tearing along the weakening lines.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Wehrmann the teachings of Greyvenstein and use lines of weakness on a shaped, wave form as described as a way to provide a relatively firm connection while still permitting relatively easy tearing along the weakening lines.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Several references on the record such as Sperry (US 2002/0166788) or Perkins (US 2005/0160699) can be used for a proper rejection of at least the independent claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731